EXHIBIT 10.1



PROMISSORY NOTE



$60,000,000

New York, New York
October 7, 2002



     FOR VALUE RECEIVED

, Burlington Coat Factory Warehouse Corporation (the "Borrower"), HEREBY
PROMISES TO PAY to the order of JPMORGAN CHASE BANK (the "Bank"), at its offices
located at 1411 Broadway, 5th Floor, New York, NY 100018, or at such other place
as the Bank or any holder hereof may from time to time designate, the principal
sum of sixty million DOLLARS ($60,000), or such lesser amount as may constitute
the outstanding balance hereof, in lawful money of the United States, on the
earlier of (i) December 15, 2002 ("Termination Date") or (ii) the date set forth
in Grid Schedule hereto as the maturity date for each Loan (as hereinafter
defined) made hereunder ("Maturity Date"), (or earlier as hereinafter referred
to), and to pay interest in like money at such office or place from the date
hereof on the unpaid principal balance of each Loan (as hereinafter defined)
made hereunder at a rate equal to the Applicable Interest Rate (as hereinafter
defined and computed on the basis of the actual number of days elapsed on the
basis of a 360-day year) for such Loan, which shall be payable on the last day
of the Interest Period relating to such Loan and, if such Interest Period is
greater than three (3) months, at three (3) month intervals after such Loan is
made, until such Loan shall be due and payable (whether at maturity, by
acceleration or otherwise) and thereafter, on demand. Interest on any past due
amount, whether at the due date thereof or by acceleration or upon default,
shall be payable at a rate two percent (2%) per annum above the Bank's Prime
Rate which rate shall be computed for actual number of days elapsed on the basis
of a 360-day year and shall be adjusted as of the date of each such change, but
in no event higher than the maximum permitted under applicable law. "Prime Rate"
shall mean the rate of interest as is publicly announced at the Bank's principal
office from time to time as its Prime Rate.





     Interest/Grid Schedule



     The Bank is authorized to enter on the Grid Schedule attached hereto
(i) the amount of each Loan made from time to time hereunder, (ii) the date on
which each Loan is made, (iii) the date on which each Loan shall be due and
payable to the Bank which in no event shall be later than the Termination Date,
(iv) the interest rate agreed between the Borrower and the Bank as the interest
rate to be paid to the Bank on each Loan (each such rate, the "Applicable
Interest Rate"), which rate, at the Borrower's option in accordance herewith,
shall be at (a) the Prime Rate (the "Prime Rate Loan(s)"), or (b) the Adjusted
Eurodollar Rate (as hereafter defined) plus 0.75% (the "Eurodollar Loan"),
(v) the amount of each payment made hereunder, and (vi) the outstanding
principal balance of the Loans hereunder from time to time, all of which
entries, in the absence of manifest error, shall be rebuttably presumed correct
and binding on the Borrower; provided, however, that the failure of the Bank to
make any such entries shall not relieve the Borrower from its obligation to pay
any amount due hereunder.



     Prepayment



     The Borrower shall not have the right to prepay any Loan, other than Loans
based on the Prime Rate, prior to the Maturity Date of such Loan. In the event
the Borrower does prepay a Eurodollar Loan prior to the Maturity Date, the
Borrower shall reimburse the Bank on demand for any loss incurred or to be
incurred by it in the reemployment of the funds released by any prepayment.



     Discretionary Loans by the Bank



     The Bank may lend, in its sole discretion in each instance, such amounts
(each a "Loan" and collectively the "Loans") as may be requested by the Borrower
hereunder, which Loans shall in no event exceed $60,000,000 in aggregate
principal amount outstanding at any time. Any Eurodollar Loan shall be in a
minimum principal amount of $500,000 and in increments of $100,000. Each such
request for a Loan shall be made by any officer of the Borrower or any person
designated in writing by any such officer, all of which are hereby designated
and authorized by the Borrower to request Loans and agree to the terms thereof
(including without limitation the Applicable Interest Rate and Maturity Date
with respect thereto). The Borrower shall give the Bank notice at least three
(3) Business Days prior to the date hereof and the end of each Interest Period
(as hereafter defined) specifying whether the Loan shall bear interest at the
Prime Rate or the Eurodollar Rate and the Interest Period applicable thereto. In
the event the Borrower shall fail to provide such notice, the Loan shall be
deemed to bear interest at the applicable Prime Rate and shall have an Interest
Period of one month. The principal amount of each Loan shall be paid on the
earlier to occur of the last day of the applicable Interest Period, the
Termination Date, or the date upon which the entire unpaid balance hereof shall
otherwise become due and payable.



     Increased Cost



     If at any time after the date hereof, the Board of Governors of the Federal
Reserve System or any political subdivision of the United States of America or
any other government, governmental agency or central bank shall impose or modify
any reserve or capital requirement on or in respect of loans made by or deposits
with the Bank or shall impose on the Bank or the Eurodollar market any other
conditions affecting Eurodollar Loans, and the result of the foregoing is to
increase the cost to (or, in the case of Regulation D, to impose a cost on) the
Bank of making or maintaining any Eurodollar Loans or to reduce the amount of
any sum receivable by the Bank in respect thereof, by an amount deemed by the
Bank to be material, then, within 30 days after notice and demand by the Bank,
the Borrower shall pay to the Bank such additional amounts as will compensate
the Bank for such increased cost or reduction; provided, that the Borrower shall
not be obligated to compensate the Bank for any increased cost resulting from
the application of Regulation D as required by the definition of Adjusted
Eurodollar Rate. Any such obligation by the Borrower to the Bank shall not be
due and owing until the Bank has delivered written notice to the Borrower.
Failure by the Bank to provide such notice shall not be deemed a waiver of any
of its rights hereunder. A certificate of the Bank claiming compensation
hereunder and setting forth the additional amounts to be paid to it hereunder
and the method by which such amounts were calculated shall be conclusive in the
absence of manifest error.



     Capital Adequacy



     If the Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled "International Convergence of Capital Measurement and Capital
Standards", or the adoption after the date hereof of any other law, rule
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank (or any
lending office of the Bank) or the Bank's holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Bank's capital or on the capital of
the Bank's holding company, if any, as a consequence of its obligations
hereunder to a level below that which the Bank or the Bank's holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank's policies and the policies of such Bank's holding
company with respect to capital adequacy) by an amount deemed by the Bank to be
material, then from time to time the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank or the Bank's holding
company for any such reduction suffered.



     Indemnity



     The Borrower shall indemnify the Bank against (i) any direct loss or
expense which the Bank may sustain or incur as a consequence of the occurrence
of any Event of Default and (ii) any loss or expense sustained or incurred
including, without limitation, in connection with obtaining, liquidating or
employing deposits from third parties as a consequence of the conversion of any
Loan from one interest rate to another or the payment of any principal of any
Eurodollar Loan by the Borrower (in either case, pursuant to a default, change
in legality or otherwise) on any day other than the last day of an Interest
Period, or the failure by the Borrower to borrow or prepay, convert or continue
any Eurodollar Loan or part thereof once notice has been given. The Bank shall
provide to the Borrower a statement, supported where applicable by documentary
evidence, explaining the amount of any such loss or expense, which statement
shall be conclusive absent manifest error.



     Change In Legality



     (a) Notwithstanding anything to the contrary contained elsewhere in this
Note, if any change after the date hereof in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration thereof shall make it unlawful (based on the opinion of any
counsel, whether in-house, special or general, for the Bank) for the Bank to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower by the Bank, the Bank may require that all outstanding
Eurodollar Loans made hereunder be converted to Prime Loans, whereupon all such
Eurodollar Loans shall be automatically converted to Prime Loans as of the
effective date of such notice as provided in paragraph (b) below.



     (b) For purposes of this Section, a notice to the Borrower by the Bank
pursuant to paragraph (a) above shall be effective, if lawful and if any
Eurodollar Loans shall then be outstanding, on the last day of the then current
Interest Period; otherwise, such notice shall be effective on the date of
receipt by the Borrower.



     Events of Default



     If the Borrower shall default in the punctual payment of any sum payable
with respect to, or in the observance or performance of any of the terms and
conditions of, this Note, or any other agreement with or in favor of the Bank,
or if a default or event of default that is accelerated shall occur for any
reason under any such agreement, or in the event of default in any other
indebtedness of the Borrower, or if the Bank shall, in its sole discretion,
consider any of the obligations of the Borrower hereunder insecure, or if any
warranty, representation or statement of fact made in writing to the Bank at any
time by an officer, agent or employee of the Borrower is false or misleading in
any material respect when made, or if the Borrower shall be dissolved or shall
fail to maintain its existence in good standing, or if the usual business of the
Borrower shall be suspended or terminated, or if any levy, execution, seizure,
attachment or garnishment shall be issued, made or filed on or against any
material portion of the property of the Borrower, or if the Borrower shall
become insolvent (however defined or evidenced), make an assignment for the
benefit of creditors or make or send a notice of intended bulk transfer, or if a
committee of creditors is appointed for, or any petition or proceeding for any
relief under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
now or hereafter in affect (whether at law or in equity) is filed or commenced
by or against the Borrower or any material portion of its property, or if any
trustee or receiver is appointed for the Borrower or any such property - then
and in any such event, in addition to all rights and remedies of the Bank under
applicable law and otherwise, all such rights and remedies cumulative, not
exclusive and enforceable alternatively, successively and concurrently, the Bank
may, at its option, declare any and all of the amounts owing under this Note to
be due and payable, whereupon the maturity of the then unpaid balance hereof
shall be accelerated and the same, together with all interest accrued hereon,
shall forthwith become due and payable provided, however, that if a bankruptcy
event specified above shall have occurred, all amounts owing under this Note
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower.



     Definitions



Adjusted Eurodollar Rate



"Adjusted Eurodollar Rate" shall mean, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (i) the Eurodollar Rate in
effect for such Interest Period and (ii) Statutory Reserves.



"Eurodollar Rate" shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate per annum (rounded upwards, if necessary, to the next
1/16 of 1% at which dollar deposits approximately equal in principal amount to
the Bank's Eurodollar Loan and for the maturity equal to the applicable Interest
Period are offered by the Bank in immediately available funds to leading banks
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.



Business Day



A Business Day shall mean any day other than a Saturday, Sunday or other day on
which the Bank is authorized or required by law or regulation to close, and
which is a day on which transactions in dollar deposits are being carried out in
London, England for Eurodollar Loans and New York City for Prime Loans.



Interest Period



(i) For Eurodollar Loans, Interest Period shall mean the period commencing on
the date of such Loan and ending on the numerically corresponding day that is 1,
2, 3 or 6 calendar months thereafter (as selected by the Borrower and recorded
on the grid attached hereto).



(ii) For Prime Loans, Interest Period shall mean the period agreed to by the
parties hereto, however, the Interest Period shall not extend past the
Termination Date.



If any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless with respect to Eurodollar Loans, such next succeeding Business Day would
fall in the next calendar month, in which case (x) such Interest Period shall
end on the first preceding Business Day and (y) any Interest Period for a
Eurodollar Loan that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.



Statutory Reserves



Statutory Reserves shall mean a fraction (expressed as a decimal, the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including, without limitation,
any marginal, special emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System and any
other banking authority to which the Bank is subject, (a) with respect to the
Adjusted Certificate of Deposit Rate, for new negotiable time deposits in
dollars of over $100,000 with maturities approximately equal to the applicable
Interest Period, and (b) with respect to the Adjusted Eurodollar Rate, for
Eurocurrency Liabilities as defined in Regulation D. Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities and as such shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to the Bank under
such Regulation D. Statutory Reserves shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.



     Set-Off



     The Borrower hereby gives to the Bank a lien on, security interest in and
right of set-off against all moneys, securities and other property of the
Borrower and the proceeds thereof, now or hereafter delivered to, remaining with
or in transit in any manner to the Bank, its correspondents, affiliates
(including J. P. Morgan Securities Inc.) or its agents from or for the Borrower,
whether for safekeeping, custody, pledge, transmission, collection or otherwise
or coming into possession, control or custody of the Bank in any way, and also,
any balance of any deposit accounts and credits of the Borrower with, and any
and all claims of the Borrower against the Bank at any time existing, as
collateral security for the payment of this Note and of all other liabilities
and obligations now or hereafter owed by the Borrower to the Bank, contracted
with or acquired by the Bank, whether joint, several, absolute, contingent,
secured, unsecured, matured or unmatured (all of which are hereafter
collectively called "Liabilities"), hereby authorizing the Bank at any time or
times, without prior notice, to apply such balances, credits or claims, or any
part thereof, to such Liabilities in such amounts as it may select, whether
contingent, unmatured or otherwise and whether any collateral security therefor
is deemed adequate or not. The collateral security described herein shall be in
addition to any collateral security described in any separate agreement executed
by the Borrower in favor of the Bank.



     Miscellaneous



     The Borrower hereby waives diligence, demand, presentment, protest and
notice of any kind, and assents to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice.



     This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.



     In the event the Bank or any holder hereof shall refer this Note to an
attorney for collection, the Borrower agrees to pay, in addition to unpaid
principal and interest, all the costs and expenses incurred in attempting or
effecting collection hereunder, including reasonable attorney's fees, whether or
not suit is instituted.



     The Bank reserves the right to assign or sell participations in the Loans
or the Note, including, without limitation, to any Federal Reserve Bank, in
accordance with applicable law and the Borrower's consent thereto is hereby
deemed granted. In connection with such sale or participation the Bank may
provide any assignee or participant or prospective assignee or participant with
information of the Borrower previously received by the Bank, subject to
confidentiality requirements.



     In the event of any litigation with respect to this Note, THE BORROWER
WAIVES THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to
interpose counter-claims and cross-claims. The Borrower hereby irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
Federal court located in such State in connection with any action or proceeding
arising out of or relating to this Note. The execution and delivery of this Note
has been authorized by the Board of Directors and by any necessary vote or
consent of the stockholders of the Borrower. The Borrower hereby authorizes the
Bank to complete this Note in any particulars according to the terms of the loan
evidenced hereby. This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contract made and to be
performed in such State, and shall be binding upon the successors and assigns of
the Borrower and inure to the benefit of the Bank, its successors, endorsees and
assigns.



     If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.



 

 

BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION



By: /s/ Robert LaPenta 10/24/02
Title: Chief Accounting Officer





GRID SCHEDULE







DATE



APPLICABLE
INTEREST
RATE



APPLICABLE
INTERSET
PERIOD



AMOUNT OF
PRINCIPAL
REPAID

MATURITY
DATE
(earlier of last day
of Interest Period
or Termination Date



 